            Case 2:21-cv-00201-MHB Document 1 Filed 02/08/21 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                                        FOR THE
                                  DISTRICT OF ARIZONA


 Jerry Bianco,

                          Plaintiff,                Case No.

 v.

 Elite Funding, Inc.,                               Complaint and Demand for Jury Trial

                          Defendant.



                                           COMPLAINT

       Jerry Bianco (Plaintiff), by and through his attorneys, Kimmel & Silverman, P.C.,

alleges the following against Elite Funding, Inc. (Defendant):

                                        INTRODUCTION

       1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act (TCPA),

47 U.S.C. §227 et seq.

                                 JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over this case under 28 U.S.C. §1331,

which grants this court original jurisdiction of all civil actions arising under the laws of the United

States, confirmed as applying to cases under the TCPA by Mims v. Arrow Financial Services,

LLC, 565 U.S. 368 (2012).

       3.      This Court has personal jurisdiction over Defendant because Defendant conducts

business in the State of Arizona.

       4.      Venue is proper under 28 U.S.C. § 1391(b)(2).
              Case 2:21-cv-00201-MHB Document 1 Filed 02/08/21 Page 2 of 6




                                             PARTIES

         5.      Plaintiff is a natural person residing in Mesa, Arizona 85205.

         6.      Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3).

         7.      Defendant is a business entity with national headquarters, principal place of

business, or otherwise valid mailing address located at 316 Lynn Court, Uniondale, New York,

11553.

         8.      Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

         9.      Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers

                                   FACTUAL ALLEGATIONS

         10.     Plaintiff has a cellular telephone number ending in 0000.

         11.     Plaintiff has only used this phone number as a cellular telephone.

         12.     Defendant called Plaintiff on his cellular telephone ending in 0000 on February 6,

2020 at 8:45AM, February 10, 2020 at 8:10AM, February 11, 2020 at 1:24PM, and February 12,

2020 at 7:56AM for solicitation purposes.

         13.     Defendant was contacting Plaintiff regarding a business line of credit.

         14.     Defendant’s calls were not made for “emergency purposes” rather the calls were

made for solicitation purposes.

         15.     Plaintiff has been on the Do Not Call Registry since August 2019.

         16.     Plaintiff never consented to calls from Defendant, has no business relationship with

Defendant, and was not interested in a business line of credit.

         17.     When calling Plaintiff, Defendant used an automated telephone dialing system

and/or pre-recorded voice.
             Case 2:21-cv-00201-MHB Document 1 Filed 02/08/21 Page 3 of 6




           18.   Plaintiff knew Defendant’s calls were automated as Plaintiff received pre-recorded

messages from Defendant.

           19.   Defendant’s incessant calls were bothersome, disruptive and frustrating for Plaintiff

to endure.

                                   COUNT I
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(B)

           20.   Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

           21.   The TCPA prohibits placing calls using an automatic telephone dialing system or

automatically generated or prerecorded voice to a cellular telephone except where the caller has

the prior express consent of the called party to make such calls or where the call is made for

emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

           23.   Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone number

using an automatic telephone dialing system.

           24.   The dialing system used by Defendant to call Plaintiff’s cellular telephone calls

telephone numbers without being prompted by human intervention before each call.

           25.   The dialing system used by Defendant to call Plaintiff has the present and/or future

capacity to dial numbers in a random and/or sequential fashion.

           26.   Defendant’s calls were not made for “emergency purposes.”

           27.   Defendant’s calls to Plaintiff’s cellular telephone without any prior express

consent.

           28.   Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since August 2019.
           Case 2:21-cv-00201-MHB Document 1 Filed 02/08/21 Page 4 of 6




        29.      Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        30.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        31.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                   COUNT II
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)

        32.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        33.      The TCPA prohibits any person or entity of initiating any telephone solicitation to

a residential telephone subscriber who has registered his or her telephone number on the National

Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government. 47 U.S.C. § 227(c).

        34.      Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since August 2019.

        35.      Defendant called Plaintiff on two or more occasions during a single calendar year

despite Plaintiff’s registration on the Do Not Call list.

        36.      Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.
           Case 2:21-cv-00201-MHB Document 1 Filed 02/08/21 Page 5 of 6




        37.     The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        38.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

        Wherefore, Plaintiff, Jerry Bianco, respectfully prays for judgment as follows:

                a.      All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                        227(b)(3)(A));

                b.      Statutory damages of $500.00 per violative telephone call (as provided

                        under 47 U.S.C. § 227(b)(3)(B));

                c.      Additional statutory damages of $500.00 per violative telephone call (as

                        provided under 47 U.S.C. § 227(C);

                d.      Treble damages of $1,500.00 per violative telephone call (as provided under

                        47 U.S.C. § 227(b)(3));

                e.      Additional treble damages of $1,500.00 per violative telephone call (as

                        provided under 47 U.S.C. § 227(C);

                f.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c); and

                g.      Any other relief this Honorable Court deems appropriate.




                                  DEMAND FOR JURY TRIAL

        Please take notice that Plaintiff, Jerry Bianco, demands a jury trial in this case.
        Case 2:21-cv-00201-MHB Document 1 Filed 02/08/21 Page 6 of 6




                                      Respectfully submitted,

Dated: 02/08/2021                     By: s/ Amy L. Bennecoff Ginsburg
                                      Amy L. Bennecoff Ginsburg, Esq.
                                      Kimmel & Silverman, P.C.
                                      30 East Butler Pike
                                      Ambler, PA 19002
                                      Phone: 215-540-8888
                                      Facsimile: 877-788-2864
                                      Email: teamkimmel@creditlaw.com
